Citation Nr: 0904459	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  04-41 868	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The veteran, who had active military service from July 1969 
to July 1971, died in January 1994.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in September 2006.  This matter was 
originally on appeal from an April 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.

In the appellant's correspondence, it appears that the issue 
of error by VA denying service connection for in previous 
rating decisions has been raised.  It also appears that the 
there is some confusion on the appellant's part with respect 
to the 30 percent rating that was assigned as non-service 
connected disability for schizo-affective disorder.  Thus, 
these issues are referred to the RO for appropriate action.


FINDING OF FACT

On November 10, 2008, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

On November 10, 2008, VA received a VA Form 21-4138, 
Statement in Support of Claim, from the appellant who asked 
that VA forget the issue about veteran's cause of death 
because that is not the actual issue.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


